     Case
  Case    7:18-cv-01847-PMH-JCM
       7-18-cv-01847   Document 76 Document   77 Filed
                                     Filed in NYSD  on 09/29/20
                                                       09/28/2020Page 1 of 11 of 1
                                                                    Page




                     The Bellantoni Law Firm, PLLC
                                      2 Overhill Road, Suite 400
                                      Scarsdale, New York 10583
                                  (914)367-0090     fax (888) 763-9761




September 28, 2020

VIA ECF

Hon. Philip M. Halpern
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:    Barrer-Cohen v. Greenburgh Central School District et al
              18 Civ. 1847 (PMH)

Dear Judge Halpern,

       I represent the plaintiff, Carol Barrer-Cohen, in the above-referenced matter.

       I write in connection with the Court’s recent adjournment of the November 5, 2020
conference to December 2, 2020 at 11:30 a.m.

       On December 2, 2020, I will be actually engaged and on trial (Factfinding Hearing) in
Matter of Studtman v. Louks, Orange County Family Court before the Hon. Lori Currier Woods.

        I respectfully request that the conference for December 2, 2020 be adjourned to another
date that week.

       Thank you for the Court’s consideration in this matter.

Sincerely,                                        The conference scheduled for December 2, 2020 is
                                                  adjourned until December 3, 2020 at 10:00 a.m. At
/s                                                the time of the scheduled conference all parties shall
Amy L. Bellantoni                                 call (888) 398-2342; access code: 3456831.

                                                  SO ORDERED.
cc: Lewis Silverman, Esq. (via ECF)
                                                  ____________________________
                                                  Philip M. Halpern, U.S.D.J.

                                                  Dated: New York, NY
                                                         September 29, 2020

                                We do not accept service by fax.
